DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of undue length (192 words).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
Line 2 of paragraph [0073], the phrase “refrigerating compartment 14” is to be interpreted as - - refrigerating compartment 18 - -.
Line 2 of paragraph [0105], the phrase “second cell 320a” is to be interpreted as - - second cell 320c - -.
Line 3 of paragraph [0160], the phrase “upper surface 382a” is to be interpreted as - - upper surface 381a - -.
Line 3 of paragraph [0235], the phrase “turn-ff time” is to be interpreted as - - turn-off time - -.
Line 4 of paragraph [0251], the phrase “an output W6” is to be interpreted as - - an output W4 - -.
Line 2 of paragraph [0293], the phrase “tray 250” is to be interpreted as - -second tray 380 - -.
Line 6 of paragraph [0299], the phrase “in the ice state” is to be interpreted as - - in the full ice state - -.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 1, the phrase “to have has been” is to be interpreted as - - to have been - -.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cold air supply” in claims 1, 7-8, 10, 15, and 17.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth “cold air supply” corresponds to a compressor, a fan, and a refrigerant valve as described in the specification (paragraph [0179]) of the application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the ice separation position" and “the liquid supply position”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations "the second ice mode" and “the sensed temperature”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation “reduced liquid supply amount” which is a relative term that renders the claim indefinite. The term “reduced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders the “liquid supply amount” indefinite because it is unclear what “reduced” is. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP. 2006275510 A (herein after referred to as Sakamoto).
Regarding claim 15, Sakamoto teaches a technique for making ice which includes a refrigerator  (refrigerator-freezer main body 1 Fig. 1) comprising: a storage chamber (ice making chamber 5 Fig. 1); a cold air supply configured to supply cold air (paragraph [0020]); a tray (ice tray 11 Fig. 4) provided in the storage chamber and including a cell (recesses paragraph [0018]) that forms a space in which liquid introduced into the space is to phase-change into ice (paragraph [0018]); a liquid supply (water supply pipe 13 Fig. 1) configured to supply the liquid to the space (paragraph [0018]); a temperature sensor (temperature sensor 18 Fig. 4) configured to sense a temperature in the cell (paragraph [0019]); a heater (cord heater 22 Fig. 9) configured to supply heat (paragraph [0045]); and a controller (control device paragraph [0067]) configured to control the heater (paragraph [0066]), wherein in response to selection of a first ice mode (transparent ice making mode paragraph [0067]), the controller controls liquid supply such that during a liquid supply process a first liquid supply amount of the liquid is supplied to the cell (water supply pump drive t1 paragraph [0067]), and in response to selection of a second ice mode (non-transparent ice making mode paragraph [0067]), the controller controls liquid supply such that during the liquid supply process a second liquid supply amount of the liquid is supplied to the cell (water supply pump drive t2 paragraph [0067]), wherein the second liquid supply amount is less than the first liquid supply amount (paragraph [0067]).
Regarding claim 16, Sakamoto teaches wherein, in the first ice mode (transparent ice making mode paragraph [0067]), the controller (control device paragraph [0067]) operates the heater (cord heater 22 Fig. 9) while the ice is being formed so that gas bubbles (substance which forms a cloudiness paragraph [0043]) dissolved in the liquid within the cell moves from a first portion of the space where the liquid has phase-changed into the ice to a second portion of the space where the liquid is in a fluid state (paragraph [0043]).
Regarding claim 20, Sakamoto teaches wherein, in the second ice mode (non-transparent ice making mode paragraph [0067]), when the sensed temperature in the cell reaches a first reference temperature (paragraph [0032]), the controller (control device paragraph [0067]) determines that the ice making process is completed (paragraph [0032]), when the ice making process is determined to have been completed (paragraph [0032]), the controller determines whether an ice making time has passed a completion reference time (paragraph [0032]), and when the ice making time is determined to have not passed the completion reference time, the controller performs the ice separation process after the ice making time has passed the completion reference time (paragraphs [0031] and [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of WO. 03016796 A1 (herein after referred to as Kim).
Regarding claim 1, Sakamoto teaches a technique for making ice which includes a refrigerator (refrigerator-freezer main body 1 Fig. 1) comprising: a storage chamber (ice making chamber 5 Fig. 1); a cold air supply configured to supply cold air (paragraph [0020]); a tray (ice tray 11 Fig. 4) provided in the storage chamber and including a cell (recesses paragraph [0018]) that forms a space in which liquid introduced into the space is to phase-change into ice (paragraph [0018]); a heater (cord heater 22 Fig. 9) configured to provide heat to the tray (paragraph [0045]); and a controller (control device paragraph [0067]) configured to: operate the heater while the ice is being formed (paragraph [0066])  so that gas bubbles dissolved in the liquid within the cell (substance which forms a cloudiness paragraph [0043]) move from a first portion of the space where the liquid has phase changed into the ice to a second portion of the space where the liquid is in a fluid state (paragraph [0067]).

However, Kim teaches an ice maker with a controller (control unit 70 Fig. 3) configured to: start an ice making process (page 21 lines 9-13) after a liquid supply amount of the liquid is supplied to the cell (page 20 lines 13-14), a controller configured to determine whether the heater (heater 15 Fig. 2b) operates abnormally during an ice making process (page 8 lines 5-6), and when the heater is determined to operate abnormally, reducing the liquid supply amount provided to the cell during a subsequent ice making process (page 6 lines 9-14 and page 27 lines 8-11) to  monitor the heater of the ice maker and still allow for ice production in the event the heater is malfunctioning.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Sakamoto to include a controller configured to: start an ice making process after a liquid supply amount of the liquid is supplied to the cell, a controller configured to determine whether the heater operates abnormally during an ice making process, and when the heater is determined to operate abnormally, reducing the liquid supply amount provided to the cell during a subsequent ice making process in view of the teachings of Kim to monitor the heater of the ice maker and still allow for ice production in the event the heater is malfunctioning.
Regarding claim 2, the combined teachings teach wherein the controller (control unit 70 Fig. 3 of Kim) is configured to determine that the heater (heater 15 Fig. 2b of Kim) operates 
Regarding claim 3, the combined teachings teach wherein, when the elapsed time is longer than a set time (step 220 Fig. 8 of Kim), the controller determines that the heater operates normally (step 220 Fig. 8 of Kim), and performs an ice separation process (steps 240-280 Fig. 8 of Kim).
Regarding claim 4, the combined teachings teach wherein, when the elapsed time is less than a set time (page 22 lines 7-11 and step 210 Fig. 8 of Kim), the controller determines that the heater operates abnormally (step 220 Fig. 8 of Kim).
Regarding claim 18, Sakamoto teaches a first ice mode (transparent ice making mode paragraph [0067]).
Sakamoto teaches the invention as described above but fails to explicitly teach a controller that determines whether the heater operates abnormally, and when the heater is determined to operate abnormally, the controller controls the liquid supply, in a subsequent liquid supply process, so that a reduced liquid supply amount of the liquid is supplied to the cell.
However, Kim.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Kim and in further view of KR. 20060124338 A (herein after referred to as Chang).
Regarding claim 5, the combined teachings teach wherein, when the elapsed time is longer than the set time (step 510 Fig. 7 of Kim), the controller performs the ice separation process (step 530 Fig. 7 of Kim).
The combined teachings teach the invention as described above but fail to explicitly teach a controller that performs the ice separation process after waiting a waiting reference time from a time point when the temperature sensed by the temperature sensor reaches the first reference temperature.
However, Chang teaches a refrigerator with a controller (controller 60 Fig. 2) that performs the ice separation process after waiting a waiting reference time (idle waiting time paragraph [0016]) from a time point when the temperature sensed by the temperature sensor (temperature sensor 80 paragraph [0016]) reaches the first reference temperature (paragraph [0016]) to allow for complete ice formation.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a controller that performs the ice separation process after waiting a waiting reference time from a time point when the temperature sensed by the temperature sensor reaches the first reference temperature in view of the teachings of Chang to allow for complete ice formation.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Kim and in further view of  US. 20140165598 A1 (herein after referred to as Boarman).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach wherein the tray comprises a first tray to define a first portion of the cell and a second tray to define a second portion of the cell, the first portion and the second portion of the cell being configured to define the space of the cell to receive liquid to be phase-changed to form ice, and the second tray contacts the first tray during the ice making process, and the second tray is spaced apart from the first tray in an ice separation process.
However, Boarman teaches an ice maker wherein the tray (mold apparatus 30 Fig. 2 of Boarman) comprises a first tray (first mold portion 32 Fig. 2 of Boarman) to define a first portion of the cell and a second tray (second mold portion 32 Fig. 2 of Boarman) to define a second portion of the cell, the first portion and the second portion of the cell being configured to define the space (mold cavity 40 Fig. 2 of Boarman) of the cell to receive liquid to be phase-changed to form ice (paragraph [0086] of Boarman), and the second tray contacts the first tray during the ice making process (closed position C paragraph [0086] of Boarman), and the second tray is spaced apart from the first tray in an ice separation process (open position O paragraph [0087] of Boarman) to provide an ice tray that comprises a mold with 2 pieces which can produce spherical ice. 
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a tray comprising a first tray to define a first portion of the cell and a second tray to define a second portion of the cell, the first portion and the second portion of the cell being configured to define the space of the cell to receive liquid to be phase-changed to form ice, and the second tray contacts the first tray during the ice making process, and the second tray is spaced apart from the first tray in an ice 
Regarding claim 7, the combined teachings teach the cold air supply (cooling source 50 Fig. 2 of Boarman) to supply cold air to the cell (step 112 Fig. 3 of Boarman) after the second tray moves to an ice making position (closed position C paragraph [0086] of Boarman) and after the liquid supply amount of the liquid is supplied to the cell (paragraph [0103] of Boarman), after completion of the ice making process, the second tray to move in a forward direction (Fig. 2A of Boarman) to the ice separation position (open position O paragraph [0087] and step 118 Fig. 3 of Boarman) so that the ice in the cell may be removed, and after completion of the ice separation process, the second tray to move in a reverse direction to the liquid supply position (step 122 Fig. 3 of Boarman).
The combined teachings teach the invention as described above in an embodiment disclosed by Boarman but fail to explicitly teach a controller performing the aforementioned functions.
However, another embodiment of Boarman teaches a controller that can perform the aforementioned functions (control board 452 Fig. 16 adapted to control the operational systems of the ice maker paragraph [0111] and paragraph [0104]) to automate the ice making process.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker disclosed in one embodiment of Boarman to include a controller that controls the cold air supply to supply cold air to the cell after the second tray moves to an ice making position and after the liquid supply amount of the liquid is supplied to the cell, after completion of the ice making process, the controller controls the second tray to move in a forward direction to the ice separation position so that the ice in the cell may be 
Regarding claim 8, the combined teachings teach wherein the controller (control board 452 Fig. 16 of Boarman) controls the cold air supply (cooling source 50 Fig. 2 of Boarman) to supply cold air to the cell after the second tray moves to an ice making position (step 112 Fig. 3 of Boarman) and after the subsequent liquid supply amount of the liquid is supplied to the cell (mold cavity 40 is filled with liquid paragraph [0102] of Boarman), and the controller determines that the ice making process is completed when a sensed temperature in the cell reaches a first reference temperature (step 520 Fig. 7 and page 21 lines 14-18 of Kim).
Regarding claim 9, the combined teachings teach wherein when the ice making process is determined to have been completed, the controller (control unit 70 Fig. 3 of Kim) determines whether an ice making time has passed a completion reference time, and when the ice making time is determined to not have passed the completion reference time, the controller performs the ice separation process after the ice making time has passed the completion reference time (step 510 Fig. 7 and page 21 lines 9-13 of Kim).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Kim and in further view of JP. H0819734 A (herein after referred to as Nakamoto).
Regarding claim 10, the combined teachings teach wherein the controller (control unit 70 Fig. 3 of Kim) is configured to control one or more of cooling power of the cold air supply (page 8 lines 3-4 of Kim).

However, Nakamoto teaches a method for supplying an amount of warm liquid with a controller (controlling apparatus 20 Fig. 1) configured to control the heating amount of the heater (heater 3 Fig. 3) based on a mass per unit height of liquid in the cell (abstract) to allow for an efficient way of heating the water contained in the ice tray.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a controller configured to control the heating amount of the heater based on a mass per unit height of liquid in the cell in view of the teachings of Nakamoto to allow for an efficient way of heating the water contained in the ice tray.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Nakamoto. 
Regarding claim 17, Sakamoto teaches wherein the controller (control devices paragraph [0020] of Sakamoto) is configured to control one or more of cooling power of the cold air supply (paragraph [0020] of Sakamoto).
Sakamoto teaches the invention as described above but fails to explicitly teach a controller configured to control the heating amount of the heater based on a mass per unit height of liquid in the cell.
However, Nakamoto teaches a controller (controlling apparatus 20 Fig. 1) configured to control the heating amount of the heater (heater 3 Fig. 3) based on a mass per unit height of 
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Sakamoto to include a controller configured to control the heating amount of the heater based on a mass per unit height of liquid in the cell in view of the teachings of Nakamoto to allow for an efficient way of heating the water contained in the ice tray.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of JP  2013181734 A (herein after referred to as Katsuya).
Regarding claim 19, the Sakamoto teaches the invention as described above but fails to explicitly teach wherein the controller is configured to turn off the heater in the second ice making mode.
However, Katsuya teaches an ice maker wherein the controller (circuit board 48 Fig. 4) is configured to turn off the heater (ice heater 27 Fig. 2) in the second ice making mode (non-transparent ice making mode paragraph [0011]) to allow for the production of a non-transparent ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Sakamoto to include a controller configured to turn off the heater in the second ice making mode in view of the teachings of Katsuya to allow for the production of a non-transparent ice.
Regarding claim 21, Sakamoto teaches the invention as described above but fails to explicitly teach wherein the first ice mode is a transparent ice mode, and the second ice mode is a quick ice making mode.
However, Katsuya teaches wherein the first ice mode is a transparent ice mode (transparent ice making mode paragraph [0080] of Katsuya), and the second ice mode is a quick ice making mode (rapid ice making mode paragraph [0080] of Katsuya) to provide the user with the option of two different types of ice.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Sakamoto to include a first ice mode that is a transparent ice mode, and a second ice mode that is a quick ice making mode in view of the teachings of Katsuya to provide the user with the option of two different types of ice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763